Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Okada et al. (US 2001/0050196 A1) in view of Brown, Sr. (US 2002/0000879 A1), and further in view of Tanaka(US 7,065,221 B1).
Re claims 16-17:  Okada et al. teaches a system (figure 36) comprising:
a loudspeaker (156);
an absorber (S) operatively positioned with respect to the loudspeaker;
a microphone (157), the microphone being operatively positioned proximate the loudspeaker, the microphone being configured to acquire sound data of an incoming sound wave.  Okada et al. however does not teach a control circuit operatively connected to the microphone and loudspeaker, the control circuit being
configured to tune a resonance of the loudspeaker, thereby causing an acoustic impedance of the loudspeaker to be adjusted as set forth in claims 16 and 17.  Brown, Dr. teaches in a similar environment to include a control circuit (figure 1) that is connected to a loudspeaker in an arrangement which tunes a resonance of the loudspeaker (by use of circuit portion (60)) which as discussed in paragraph [0021] adjusts an impedance of the loudspeaker arrangement allowing for a boost in sound pressure level in a low frequency range. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate a circuit arrangement as taught by Brown, Sr. into the arrangement of Okada et al. to predictably boost sound pressure level in a low frequency range. Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Additionally, this combination does not teach the absorber and microphone positioned within the duct near the end with a portion of the loudspeaker being located outside the duct (claim 16) or having the loudspeaker, absorber and microphone positioned in a branched relation with the loudspeaker being positioned outside the duct and the absorber being located between the duct and the loudspeaker (claim 17).
Tanaka teaches (figure 8) in which the loudspeaker, microphone and sound absorbing members can be positioned at an end region of a duct (bottom portion of the acoustic pipe (2)) as set forth to radiate an acoustic output from the opening of the duct/pipe. Also note that the microphone and absorbers are within duct (2) and that a portion of the loudspeaker is outside the duct (2), which includes at least a portion of the loudspeaker.   It would have been obvious to include such a placement loudspeaker, microphone and acoustic material of the arrangement of Okada et al. in view of Tanaka as discussed above to predictably provide a way forth to radiate an acoustic output from the opening of the duct/pipe.  Therefor the claimed subject matter would have been obvious before the filing of the invention. Also, note with the arrangement of figure 8 of Tanaka the loudspeaker, microphone and sound absorber are positioned in a branched relation along the duct; i.e. spaced from one another along the duct and the loudspeaker extends from side to side at substantially 90 degrees relative to flow direction of the duct (back to front of duct at the open end) 
Allowable Subject Matter
6. 	Claim1, 3-15 are allowed.
Response to Arguments
7. 	Applicant's arguments filed 9/31/22 with respect to claims 16-17 have been fully considered but they are not persuasive.
Applicants arguments re claim 16: Applicant states that Tanaka does not teach an absorbing material and microphone positioned within the acoustic pipe near the end or that that at least a portion of the speaker being located outside the acoustic pipe.  Examiner does not agree.  First the limitation “near the end” is a broadly worded feature given a broad interpretation.  As see from figure 8 of Tanaka, the bottom half of element (2) can be considered an acoustic pipe which as seen includes a microphone (4) and absorber (3) located near an end (top portion of pipe (2) closest to the speaker.  Also, as seen from figure 8 there is at least a portion of the speaker (backside or speaker) that is located outside the pipe (2)  
Applicants arguments re claim 17:   Applicant states that Tanaka does not teach a speaker positioned outside the acoustic pipe or having a sound absorbing material located between the acoustic pipe and the speaker.  Examiner does not agree.  (Note in Figure 8 of Tanaka, the bottom portion of (2) is considered to be a pipe).  Tanaka teaches that the speaker (1) is positioned outside the pipe (above that portion or (2) considered to be the pipe) and also teaches that the sound absorber (3) is located between the acoustic pipe (2) and the speaker (1) (see relationship as depicted in figure 8).
Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        11/28/22